Citation Nr: 1039321	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-35 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
dermatophytosis.

2.  Entitlement to service connection for a neurological disorder 
manifested by pain, numbness, and tingling of the hands and 
fingers, including as secondary to dermatophytosis.

3.  Entitlement to service connection for a cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 
1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a June 2006 rating decision that was issued by 
the Regional Office (RO) in Philadelphia, Pennsylvania.  
Jurisdiction was later transferred to the RO in Buffalo, New 
York.  The instant appeal also stems from an April 2007 rating 
decision issued after the file was transferred to the Buffalo RO.

The issues of service connection for a neurological disorder 
manifested by pain, numbness, and tingling of the hands and 
fingers and for a cervical spine disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's dermatophytosis was not shown to affect more than 
40 percent of the body or of the exposed areas of his body and 
was not shown to require constant or near constant systemic 
therapy such as the use of corticosteroids or other 
immunosuppressive drugs; the dermatophytosis was not shown to 
have resulted predominately in either scarring or disfigurement 
of the head, face, or neck. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
dermatophytosis have not been  met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Codes 7806, 
7813 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in April 2006 that 
informed him of the parameters of VA's duty to assist him with 
obtaining evidence in support of his claim.  The letter also 
informed him of the need to show that his disability had worsened 
in order to receive a higher rating.  Finally, this letter 
informed the Veteran of the general manner whereby VA assigns 
disability ratings and effective dates for service connected 
disabilities.  Accordingly, no further development is required 
with respect to the duty to notify.  

In addition to its duties to provide certain notices to the 
Veteran, VA also must make reasonable efforts to assist the 
claimant with obtaining the evidence that is necessary to 
substantiate his or her claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection 
with the current appeal, the claims file includes service 
treatment records, VA treatment records, and the written 
contentions of the Veteran.  The Veteran was also afforded a VA 
skin examination which was comprehensive in that is fully 
described the symptoms and extent of his skin disorder. 
Therefore, it was adequate for rating purposes.  

The Board acknowledges the Veteran's allegation that certain VA 
treatment records from the 1970s and 1980s are not associated 
with the claims file.  The Board notes that the claims file does 
contain records from those time periods.  However, to the extent 
that those records might be outstanding, the Board notes that 
they are not relevant to the issue decided herein, which involves 
the current severity of the Veteran's skin disorder.  Moreover, 
the Veteran indicated that these records pertain to his neck 
disorder, not to his skin disability.  Therefore, adjudication at 
the present time based on the evidence contained in the claims 
folder would not be prejudicial to the Veteran.  Indeed, in light 
of the above, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

For the reasons set forth herein, the Board finds that the 
requirements of the VCAA were satisfied in this case. 

II. Increased Rating

The Veteran contends that his skin disorder is more severe than 
is contemplated by the currently assigned 30 percent rating.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

At the outset, it is noted that the diagnostic criteria 
pertaining to scars was revised on October 23, 2008.  However, 
such changes only apply for claims filed on or after that date 
and do not impact the present claim. The Veteran has not 
specifically requested consideration under the new criteria.  
Thus, all diagnostic codes discussed herein are as in effect 
prior to October 23, 2008.

Dermatophytosis is addressed at 38 C.F.R. § 4.118, Diagnostic 
Code 7813.  This code section instructs that this disability will 
be rated as disfigurement of the head, face, or neck; scars; or 
dermatitis; whichever is the predominant disability.   The 
Veteran's dermatophytosis was rated as dermatitis pursuant to 
Diagnostic Code 7806, this being the predominant disability in 
his case.     

Pursuant to Diagnostic Code 7806, dermatitis is 30 percent 
disabling when it affects either 20 to 40 percent of the 
Veteran's entire body or of the exposed areas of his or her body 
or when corticosteroids or other immunosuppressive drugs are 
required for a total duration of six months or more, but not 
constantly, during the past 12 month periods.  This disorder is 
considered to be 60 percent disabling when more than 40 percent 
of the entire body, or of the exposed areas of the body, are 
affected, or when constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs are required 
during the past 12 month period.  The 60 percent evaluation is 
the highest schedular rating that is available for dermatitis.  

The Veteran here was afforded a VA skin examination in May 2006.  
At that time, he reported longstanding pain in his hands and feet 
and indicated that his hands were sensitive to hot and cold.  He 
reported that the skin between his fingers became thickened and 
peeled.  He continued to have a rash on his feet that spread to 
his groin, ears, and anal area.  He reported that his hands were 
very sensitive.  He further reported that when he used to work, 
his skin symptoms made it difficult for him to perform his job.  
However, he had been retired for the last 5 years.  

The Veteran reported that he used three topical creams to treat 
his dermatophytosis and that this kept it under control for the 
most part.  The Veteran denied any side effects from this 
treatment.  He denied receiving any light therapy or electron 
beam therapy.  He did not take any immunosuppressive drugs by 
mouth.  His main symptoms were itching and peeling of the skin.  
He did not have any fevers related to the rash in the past 
several years and had not experienced any weight loss.

Upon examination, the Veteran was well developed, well nourished, 
and in no apparent distress.  His hands were smooth and without 
rash.  The skin was unbroken and without any thickened or peeling 
areas.  His nails appeared normal.  Both of the great toenails 
were missing, with only minimal toenail tissue present on the 
left first toe.  The Veteran reported that the toenails were 
removed several years ago because of fungal infections.  He had 
no peeling or flaking of the feet.  He had hardened, thickened, 
and what appeared to be lichenified tissue on and between most of 
his toes.  The skin on his lower legs was without hair growth and 
had a sand-paper texture of the skin, especially on the lower 
lateral aspect of both legs.  However, there was no rash on the 
legs.  The Veteran's right external ear showed dry skin with very 
slight external flaking without any erethyma or cracking of the 
skin or exudates.  It did not appear to be a fungal rash.  The 
anal area had mild erythema with no evidence of any fungal 
infection.

The examiner noted that the exposed percentage of the Veteran's 
body that was affected, including his ear, was less than 1 
percent since the Veteran was not having a flare on his hands.  
The total amount of his body affected, including the skin on his 
lower legs that had a sandpapery texture, was approximately 5 
percent.  The examiner diagnosed dermatophytosis of the hands and 
feet and noted that the Veteran's rash on his hands was quiescent 
at the time of examination.

The Veteran's VA treatment records indicate that he is prescribed 
topical creams for his skin, but there are no treatment records 
showing that he sought treatment specifically for dermatophytosis 
at any particular appointment.  There are no entries indicating 
that more than 40 percent of the Veteran's body, or of the 
exposed areas of his body, were affected by dermatophytosis or 
that the Veteran required oral steroids or other systemic 
immunosuppressive drugs to treat this disorder.  Moreover, the 
Veteran has not made any specific contentions regarding the 
extent of his rashes.  

The evidence does not show that the Veteran meets the criteria 
for a rating in excess of 30 percent for dermatophytosis.  There 
is no showing that more than 40 percent of the Veteran's body, or 
the exposed areas of his body, are affected by dermatophytosis.  
The Board acknowledges that he was not having a flare up of the 
rash on his hands at the time of the VA examination.  However, 
there are no treatment records reflecting that the Veteran ever 
had at least 40 percent of his body or the exposed areas of his 
body affected by dermatophytosis and the Veteran has not claimed 
that his rash was this extensive even during flare-ups of the 
rash affecting his hands.  Moreover, the Veteran's currently 
assigned 30 percent rating takes into account that his rash is at 
times more severe that what was found on examination, insofar as 
the current findings at the VA examination were supportive of 
only a 10 percent evaluation since only 5 percent of the 
Veteran's body was affected and there was no use of systemic 
therapy to treat the Veteran's rash.  Rather, the Veteran denied 
any use of systemic medications at his VA examination and, as 
previously noted, his VA treatment records do not reflect any 
such treatment.

Moreover, insofar as there is no evidence of scarring or of 
disfigurement of the head, face, or neck, application of these 
alternative rating criteria would not yield a higher rating in 
this case.

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate). The Veteran's symptom of 
rashes is fully addressed in the rating criteria.

The Board acknowledges the Veteran's contention that his 
dermatophytosis caused some sort of neurological damage to his 
hands.  However, that contention is part of a separate claim of 
service connection for a neurological disorder manifested by 
pain, numbness, and tingling of the hands and fingers and that 
claim is addressed in the remand section of this decision.


ORDER

An evaluation in excess of 30 percent for dermatophytosis is 
denied.


REMAND

The Veteran claims that he has a neurological disorder manifested 
by pain, numbness, and tingling of the hands and fingers that 
either was caused by a disease or injury that occurred during his 
service or by his dermatophytosis.  He also claims that he has a 
cervical spine disorder as a result of his service.  The Board 
finds that additional development is necessary regarding these 
claims.

With regard to the Veteran's claim that he has a neurological 
disorder of the hands that is related to his dermatophytosis or 
to a disease or injury in service, the Board notes that at his 
May 2006 VA examination the Veteran indicated that he had 
tingling, pain, and sensitivity in his hands since his service.  
He also reported that he had a cold injury to his hands in 
service shortly after having a bad infection on his hands.  VA 
treatment records show complaints of numbness and tingling of the 
hands and/or fingers since as early as 1971 that continued to 
2007, the date of the most recent VA treatment records that are 
in the claims file.  At no time has an etiologic opinion been 
obtained addressing the origin of these symptoms, including 
whether they are related to the Veteran's dermatophytosis or to 
the alleged in-service cold injury.  Under the circumstances of 
this case, such an opinion should be obtained.

With regard to the Veteran's claimed cervical spine disorder, his 
VA treatment records reflect complaints of neck pains on several 
occasions and show that he is currently diagnosed with 
cervicalgia.  He alleges that this disorder is due to an accident 
that occurred in service when he fell after being hit by a train 
door.  Although there is no in-service treatment for a neck 
injury, the Veteran claims he did not promptly seek treatment 
because he wanted to keep playing on a baseball team with his 
comrades and was afraid of being removed from the team if he 
reported a neck injury.  There is a service treatment record 
reflecting treatment for thoracic pain.  In his post-service 
statements, he indicated that his in-service neck pain related to 
playing baseball as a pitcher, as well as to the train incident 
noted above.  Under these circumstances, a VA examination should 
be obtained to determine whether the Veteran's neck injury is 
consistent with the in-service injuries that he reported.

Additionally, the Board notes that the Veteran's VA treatment 
records reference
private treatment for his cervical spine disorder.  An attempt 
should be made to obtain these records.  The Veteran also 
contends that he was treated for his neck at VA since the 1970s.  
While there are some VA treatment records from the 1970s and 
1980s in the claims file, it is unclear whether these records are 
complete.  Therefore, an attempt should be made to ascertain 
whether additional VA treatment records exist and, if so, to 
associate then with the claims file.  Also, since the most recent 
VA treatment records in the claims file are from March 2007, more 
recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be contacted and 
requested to identify sources of all 
treatment that he received for his neck and 
hands since March 2007.  He should also be 
requested to identify, and provide releases 
enabling VA to obtain his medical records 
from, all sources of private treatment for 
his neck and hands that occurred at any time.  
He should specifically be requested to 
identify the private neurosurgeon that 
treated his neck and to either provide 
records from this provider or to sign a 
release enabling VA to obtain these records 
on his behalf.  Based on the Veteran's 
response, all identified treatment records, 
including more recent VA treatment records, 
should be obtained.  If records are 
identified but cannot be obtained this fact, 
as well as the efforts that were made to 
obtain the records, should be documented in 
the claims file.  The Veteran should also be 
notified of VA's inability to obtain the 
records.

2.  The RO/AMC should ascertain whether the 
VA treatment records for the 1970s and 1980s 
that are contained within the claims file are 
complete copies of the records from these 
periods.  If no additional records exist or 
can be obtained, then a formal finding of the 
unavailability of additional records should 
be made and the Veteran should be notified of 
this.  If additional records are located, 
then these should be associated with the 
claims folder.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any neurological disorder 
affecting his hands, specifically, the source 
of the complained of pain, numbness, 
tingling, and sensitivity to temperature. All 
necessary tests and studies should be 
performed.  If a disorder of the hands is 
diagnosed, then the examiner should provide 
an opinion as to whether this is at least as 
likely as not (at least 50 percent likely) 
the result of the Veteran's military service, 
including the claimed cold injury, or, 
alternatively, whether it was caused or 
aggravated by his dermatophytosis.  The 
examiner should include a complete rationale 
for his or her opinion in the report of 
examination.  If the examiner is unable to 
provide the requested opinion(s) without 
resort to undue speculation, he or she should 
explain why this is the case.

4.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his cervical spine disorder.  The 
examiner should explain whether the Veteran's 
cervical spine disorder is consistent with 
residuals of the Veteran's claimed in service 
injury to his neck.  If so, then the examiner 
should provide an opinion concerning whether 
it is at least as likely as not (at least 50 
percent likely) that the Veteran's current 
neck disability is due to his active service.  
The examiner should provide a complete 
rationale for his or her conclusions in the 
report of examination.  If the requested 
opinion(s) cannot be provided without resort 
to undue speculation then the examiner should 
explain why this is the case in his or her 
report.

5.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

					(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


